DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to because the shading of the drawings is not consistent with MPEP §608.02(V)(m). Specifically, Figs. 1-13A, 16-17 are improperly shaded.  The shading of the drawings reduces the legibility of the drawings. Figure 23 is improperly cross-hatched.  How can both pyramid shape 82 and inverted pyramid shape below 24 both the cross-hatched? If they both have cross-hatching, they would occupy the same physical space which is impossible.
The drawings are objected to because the character of the lines, numbers, and letters are not sufficiently dense and dark, uniformly thick and well-defined as required by MPEP §608.02(V)(l).  The letters and numbers of the Figures are hand drawn making them difficult to read. Applicant should replace the hand written numbers and letters with typed numbers and letters.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” 
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 45, 52 and 55 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 52 recites “a plurality of non-obstruction zones, in particular three non-obstruction zones”. A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). The claim recites the broad recitation “a plurality”, and the claim also recites “three” which is the narrower statement of the range/limitation. . The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.
Claim 55 recites “the drive assembly according to claim 54.”  Claim 54 recites “at least one bearing device”. Claim 55 further recites “a first bearing device”, “a second bearing device” and “a third bearing device”.  It is unclear how many bearing devices are required by the claim. For example, are four bearing devices required (one from claim 54 and three from claim 55) or are only three bearing devices required (the one from claim 54 being one of or each of the three from claim 55). Claim 55 further recites limitations state “insofar as relating to a journal bearing device” and “insofar as relating to a thrust bearing device”.  It is unclear if the claim is positively reciting journal and thrust bearings or if these are merely suggestions.

--The drive assembly according to claim 54, wherein the at least one bearing device further comprises a first bearing device, a second bearing device and a third bearing device, wherein the shaft is supported by the first and second bearing devices as journal bearings, the first and second journal bearing device positioning the shaft and providing support for the shaft in two independent radial directions, and the third device is a thrust bearing, the third thrust bearing device positioning the shaft and providing support for the shaft in an axial direction--.

Allowable Subject Matter
Claims 43-44, 46-51, 53-54 and 56-57 are allowed.
Claims 45, 52 and 55 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALAN B WAITS whose telephone number is (571)270-3664.  The examiner can normally be reached on Monday-Thursday from 6-4 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Ridley can be reached on 571-272-6917.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/ALAN B WAITS/Primary Examiner, Art Unit 3656